Title: To George Washington from John St. Clair, 22 June 1758
From: St. Clair, John
To: Washington, George



Sir
Carlile [Pa.] the 22d June 1758

I am extremely sorry that a great Quantity of Powder Horns for the second Virginia Regiment were sent up from this place before my Arrival, so there will be no possibility of getting them for you untill you arrive at Fort Cumberland, you must do the best that you can without them. I hope you have received the Kettles & Canteens from the mouth of Conegogie, I have received the three hundred Arms that was sent there, but by mistake they have sent me up the two hundred Hatchets, which likewise shall be sent up to you to Fort Cumberland. I have enclosed you a march Route for a hundred of the N: Carolina Provincials that ought to be at Winchester, they will serve for an

Escort for Mr Walkers second Convoy of Provisions. You’ll please tell the Commanding Officer that any Carriages he may want upon his march shall be paid for upon his giving them a Certificate of their Service. The other two hundred of them that arrived in Alexandria are to march up by Fort Frederick I wish you with all my heart a good march and hope soon to have the pleasure of Joining you. My Compliments to Mr Commissary Walker, tell him a Commissary is sent down to Alexandria to take Care of the N: Carolina Provincials there; and that he’ll be so good as victual those at Winchester. I am Sir Your most Obedt & most humble Servant

John St clair


The Black is arrived.

